DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on July 8, 2022 has been entered. Claims 1-11 and 13 are pending and under examination.
	The following objections and rejections have been withdrawn as being obviated by the amendment: (1) the objections to claims 2, 3, 6, 7, and 11; (2) the rejection of claims 5 and 10-12 under 35 U.S.C. 112(b); (3) the objection concerning the need for a Sequence Listing; (4) the objection to the specification concerning the need for sequence identifiers on pages 13-14; and (5) the objection to the specification concerning support for the subject matter of original claim 12.
	The following rejections have been maintained with minor modifications to address the claim amendments and/or the cancellation of claim 12: (1) the rejection of claim 11 under 35 U.S.C. 112(d); (2) the rejection of claims 1, 4, 5, 7, 11, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka; (3) the rejections of claims 8-10 and 13 under 35 U.S.C. 103 citing Tanaka as the primary reference; (4) the rejection of claims 1, 2, 4, 5, 7, and 9-13 under 35 U.S.C. 103 as being unpatentable over McDowell-Buchanan as evidenced by the Life Science Product Information from NOF Corportation and in view of Sun; and (5) the rejections of claims 3, 6, and 8 under 35 U.S.C. 103 citing McDowell-Buchanan and Sun as the primary combination of references.
	Applicant’s arguments regarding the maintained rejections are discussed below.
	This Office action is made NON-FINAL because the rejection of claim 4 under 35 U.S.C. 112(d) was not necessitated by Applicant’s amendment or an IDS submission.
	
Response to Arguments
3.	Applicant’s arguments filed on July 8, 2022 have been fully considered.
	Rejection of claim 11 under 35 U.S.C. 112(d)
	Applicant first argues that the first reason for rejection under 35 U.S.C. 112(d), i.e., the presence of “melting curve analysis” and “high-resolution melting analysis” in the claim, is moot since these options have been deleted (Remarks, pages 6-7). 
	This argument was persuasive. That basis for rejection has been withdrawn.
	Applicant also argues that the second basis for rejection, i.e., that the scope of polymerases encompassed by claims 1 and 11 are the same, is incorrect (Remarks, page 7). More specifically, Applicant argues that at least the following polymerases are encompassed by claim 1, but not by claim 11: (1) a DNA-dependent DNA polymerase (e.g., Klenow, Pol I, Pol II, etc), and (2) DNA-dependent RNA polymerases (e.g., RNA Pol II, T3 RNA polymerase, T7 RNA polymerase, and SP6 RNA polymerases). 
	This argument was not persuasive because the scope of the polymerases encompassed by claims 1 and 11 is, in fact, the same. As discussed in the rejection, the list of reactions in claim 11 is so broad that it fails to exclude any nucleic acid polymerases. As to the examples provided by Applicant on page 7 of the Remarks, it is first noted that a thermostable DNA-dependent DNA polymerase (e.g., Taq, Tth, Pfu, or VENT) is typically used in PCR and its variants (e.g., dPCR, real-time PCR, or multiplex PCR). See, e.g., Milne Edwards et al. (US 2002/0102604 A1; newly cited) at para. 241. See also Colston, Jr. et al. (US 2010/0173394 A1; newly cited) at paras. 166-167.  Therefore, claim 11 does not, in fact, exclude the use of a DNA-dependent DNA polymerase. As to the specific examples of DNA-dependent DNA polymerases alleged to be excluded by the claims, Langmore et al. (US 6,117,634; newly cited) teaches that E. coli Pol I and Klenow can be used in a polymerase-mediated sequencing reaction (see, e.g., col. 1, ll. 48-55), and Tabor et al. (US 5,614,365; newly cited) teaches that a modified form of Pol II can also be used to conduct a sequencing reaction (see, e.g., claims 97 & 98). The claims also do not exclude DNA-dependent RNA polymerases at least because they do not exclude in vitro transcription reactions, which can be conducted using T3 or T7 RNA polymerase, RNA polymerase II, or SP6 RNA polymerase. See, e.g., Scherf et al. (US 2005/0170375 A1; newly cited) at para. 19. Thus, Applicant’s argument as to the scope of the polymerases encompassed by claims 1 and 11 is not persuasive. 
	Since Applicant’s arguments were not persuasive, the rejection has been maintained with modifications to reflect the fact that only the second basis for rejection remains applicable. 
	One way for Applicant to address the rejection is to present different options in different dependent claims. For example, claim 11 could be amended to require the polymerase reaction to be PCR, qPCR, quantitative fluorescent PCR, real-time PCR, multiplex PCR, or digital PCR. A new dependent claim could require the polymerase reaction to be a whole genome amplification. Other new dependent claims could also be presented for isothermal polymerization reactions, RT-PCR, and whole genome amplification. 
	Rejection of claims 1, 4, 5, 7, 11, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka
	Applicant argues that the rejection should be withdrawn because Tanaka fails to teach all of the elements of independent claim 1, from which claims 4, 5, 7, and 11 depend (Remarks, pages 7-9). More specifically, Applicant argues in this portion of the response that the MPC-containing zwitterionic copolymer detergent in Tanaka is coated on an inner surface of a tube and is not released during the disclosed amplification reaction. Therefore, Applicant argues, Tanaka fails to disclose “a composition for a polymerase reaction that includes an MPC-containing zwitterionic copolymer detergent” as required by claim 1.
	In response, it is first noted that the rejection has been withdrawn as moot with respect to claim 12 since that claim has been canceled. 
	Second, as to claims 1, 4, 5, 7, and 11, Applicant’s argument was not persuasive. In Tanaka, as noted by Applicant, the MPC-containing zwitterionic copolymer detergent is grafted to the reaction tube and does not appear to detach therefrom during the amplification reaction, but the rejected claims do not exclude such a composition. In other words, the rejected claims do not require the MPC-containing zwitterionic copolymer detergent to be present in solution and encompass compositions, such as the composition disclosed in Tanaka, in which the MPC-containing zwitterionic copolymer detergent is attached to an inner surface of a reaction tube in which a polymerase reaction is conducted. 
	The  rejection has been maintained with respect to claims 1, 4, 5, 7, and 11 and withdrawn with respect to claim 12.
	Rejections of claims 8-10 under 35 U.S.C. 103 citing Tanaka as the primary reference
	Applicant first argues that the rejection should be withdrawn because the secondary reference (Nagai) does not remedy the deficiencies in the primary combination of references (Remarks, page 9). Applicant also argues that the ordinary artisan would not have been motivated to include a reducing agent in the composition of Tanaka because doing so would inhibit hybridization of oligo(dT) to target mRNA molecules (Remarks, page 9).
	These arguments were not persuasive. Applicant’s first argument was not persuasive because Tanaka is not deficient for the reasons set forth above. Applicant’s second argument was not persuasive because it is essentially an attorney argument that is not supported by evidence.
As discussed in MPEP 2145, attorney arguments cannot substitute for evidence when evidence is necessary, and in this case, evidence is necessary for at least the following two reasons. First, the cited secondary reference (Nagai) discusses including a particular reducing agent, DTT, in a buffer to be used for polymerase-mediated amplification to “enhance the amplification efficiency of target DNA” (page 161) and also notes that this reducing agent is known to be useful for stabilizing enzymes “and is generally included in the storage buffer of Taq DNA polymerase” (page 162). These teachings in the cited art provide a clear indication that a reducing agent can be beneficial in a polymerase reaction, which includes hybridization, and Applicant’s arguments do not provide a clear reason to discount the teachings of Nagai. Second, other references in the prior art disclose the use of the DTT disclosed in Nagai in hybridization reactions, thereby indicating that DTT is not unsuitable for use in reactions that include a hybridization step. For example, each of Yoon et al. (Environmental Health Perspectives 2003; 111: 1411-1420; newly cited) and Brachat et al. (Oncogene 2002; 21: 8361-8371; newly cited) discloses amplification and hybridization in the presence of DTT (Yoon at page 1413; Brachat at page 8369, column 2 – page 8370, column 1). Thus, it is clear that additional evidence is needed to support Applicant’s argument that the ordinary artisan would have lacked a proper rationale for including a reducing agent (e.g., DTT) in the polymerase reaction composition of Tanaka.
	Since Applicant’s arguments were not persuasive, the rejection has been maintained.
	Rejection of claim 13 under 35 U.S.C. 103 citing Tanaka as the primary reference 
	Applicant argues that the rejection should be withdrawn because the secondary reference cited in the rejection (Godfrey) does not remedy the deficiencies in Tanaka discussed above (Remarks, page 10).
	This argument was not persuasive because the primary reference is not deficient for the reasons discussed above. The rejection has been maintained.
	Rejection of claims 1, 2, 4, 5, 7, and 9-13 under 35 U.S.C. 103 as being unpatentable over McDowell-Buchanan as evidenced by the Life Sciences Product Information from NOF Corporation and in view of Sun
	Applicant argues that the rejection should be withdrawn (Remarks, pages 10-11). In particular, Applicant argues that the rejection mischaracterizes the teachings of McDowell-Buchanan in paras. 33-35, which discuss the use of “blocking agents to reduce non-specific binding.” And, more specifically, Applicant argues that since McDowell-Buchanan uses commercialized reagents for the PCR step in the disclosed Immuno-PCR method, which eliminate the need to optimize conditions, the blocking agents discussed in paras. 33-35 are agents that block non-specific antibody-antigen interactions. Applicant also argues that Sun teaches the use of coating agents or surfactants to block non-specific binding between DNA molecules and interior surfaces of a reactor, but “does not teach that reagents for reducing non-specific binding of antibodies can be used to reduce non-specific amplification of DNA in a PCR reaction” (Remarks, page 11). Therefore, Applicant argues, “Sun does not remedy the deficiencies of McDowell-Buchanan” (Remarks, page 11).
	These arguments have been fully considered, but they were not persuasive. First, it is not, in fact, clear that the blocking agents discussed in paras. 33-35 of McDowell-Buchanan are limited to those that reduce non-specific antibody-antigen interactions. This portion of the reference only discusses the use of blocking agents to reduce non-specific binding and contains nothing that would indicate that the blocking agents are limited to those that would inhibit non-specific antibody-antigen interactions and do not also encompass other non-specific interactions (e.g., between nucleic acids, between nucleic acids and antibodies and/or antigens, or between biological macromolecules and a reaction vessel surface). Second, even if the blocking agents discussed in paras. 33-35 of McDowell-Buchanan are limited to agents that block non-specific antigen-antibody interactions, the teachings of Sun motivate inclusion of an MPC-containing zwitterionic copolymer detergent in the reaction chambers of McDowell-Buchanan because the ordinary artisan would have recognized that the commercial PCR reagents used by McDowell-Buchanan (i.e., TaqMan, Scorpion, or molecular beacon probes) and also the other DNA components of the PCR (i.e., the primers and/or the template) could adhere non-specifically to the reaction chamber even if they do not participate in non-specific interactions with one another. Therefore, there is, in fact, a proper rationale to combine the references to arrive at the claimed invention. 
	Since Applicant’s arguments were not persuasive, the rejection has been maintained with modifications to address the cancellation of claim 12. 
	Rejections of claims 3, 6, and 8 under 35 U.S.C. 103 citing McDowell-Buchanan as evidenced by the Life Sciences Product Information from NOF Corporation and Sun as the primary combination of references
	Applicant argues that the rejections should be withdrawn because the secondary references cited in the rejection do not remedy the deficiencies in the primary combination of references (Remarks, pages 11-12).
	This argument was not persuasive because the primary combination of references is not deficient for the reasons set forth above. The rejections have been maintained.

Claim Objections
4.	Claim 4 is objected to because each instance of “RNA-polymerase” and “DNA-polymerase” should not be hyphenated.
	Claim 11 is objected to because of the following informalities: inserting the word “reaction” after “sequencing” in line 3 is suggested.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 has been amended to insert the indefinite article “an” or “a” before each different polymerase option. This amendment broadens the scope of the claim such that it encompasses wild-type and variant forms of each different polymerase option (e.g., wild-type and variant forms of Taq).
Applicant’s arguments do not point to any particular portion of the original disclosure as providing support for the amendment. 
The amendments to claim 5 contain new matter because the original disclosure fails to provide support for the broader scope resulting from the introduction of an indefinite article before each different polymerase option. More specifically, as noted above, the insertion of indefinite articles causes the claims to encompass wild-type and variant forms of the recited polymerases, but the original disclosure fails to provide support for variants. Polymerase options are discussed in para. 44 on page 10 of the originally filed specification, and there is no indication that variant forms of the listed polymerases were contemplated. Thus, claim 5 is rejected for introducing new matter.
Applicant could address the issue by removing the indefinite articles before each polymerase option.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 depends from claim 1 and states that the nucleic acid polymerase is an RNA-dependent RNA polymerase, an RNA-dependent DNA polymerase, a DNA-dependent RNA polymerase, or a DNA-dependent DNA polymerase. This is not further limiting because embraces all possible types of nucleic acid polymerase. Applicant could address the issue by presenting one of the options (e.g., DNA-dependent DNA polymerase) in a separate dependent claim.
Claim 11 depends from claim 1 and recites “wherein the polymerase reaction is a PCR, a quantitative real-time PCR (qPCR), a sequencing [reaction], a quantitative fluorescent PCR, a real-time PCR, a multiplex PCR, a digital PCR (dPCR), a whole genome amplification, a reverse transcription PCR, or an isothermal polymerization reaction.” The different options in claim 11 encompass all types of polymerases such that the scope of the polymerases encompassed by claim 11 is the same as those encompassed by claim 1. Accordingly, claim 11 fails to comply with 35 U.S.C. 112(d). 
Applicant may cancel the claim, amend the claim to place it in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 4, 5, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (Analytical Sciences 2009; 25: 109-114) as evidenced by Ishihara et al. (2006).1
Regarding claims 1, 4, and 5, Tanaka discloses a composition comprising a polymerase (Taq or reverse transcriptase) and an MPC-containing zwitterionic copolymer detergent. See page 111, the “General reverse transcription (RT) method using GeneTube” section and also the “Reverse Transcription quantitative PCR (RT-Q-PCR) protocol, two-step protocol” section. See also page 110, where the GeneTube used in the RT and PCR reactions disclosed on page 111 is described as being coated with a zwitterionic MPC-containing polymer. As evidenced by Ishihara on page 3, for example, the zwitterionic MPC-containing polymer coated on the GeneTubes used by Tanaka is a detergent. Thus, Tanaka anticipates the compositions of claims 1, 4, and 5. 
Regarding claim 7, the compositions of Tanaka further include dNTPs (page 111).
Regarding claim 11, the compositions disclosed by Tanaka are described as being useful for qPCR, reverse transcription, and RT-PCR (page 111). They are also necessarily suitable for use in conventional PCR, quantitative real-time PCR, quantitative fluorescent PCR, real-time PCR, and multiplex PCR. They are additionally suitable for isothermal amplification since reverse transcription is conducted isothermally (page 111). Thus, Tanaka also anticipates the composition of claim 11.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (Analytical Sciences 2009; 25: 109-114) as evidenced by Ishihara et al. (2006) and in view of Nagai et al. (Biochemistry and Molecular Biology International 1998; 44: 157-163).2
	As discussed above, the teachings of Tanaka as evidenced by Ishihara anticipate the compositions of claims 1, 4, 5, 7, and 11.
	Regarding claim 8, Tanaka does not clearly teach that the composition further includes a reducing agent. 
	Regarding claims 9 and 10, Tanaka also does not clearly indicate that the composition includes a buffer (e.g., one of the buffers recited in claim 10) that maintains the pH of the composition between 4.5 and 9.5.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to include a reducing agent in the composition of Tanaka. Nagai provides motivation to do so by teaching that a reducing agent (DTT) “enhanced the amplification efficiency of target DNA” (page 161). The reference provides additional motivation by teaching that “DTT is known to stabilize and activate certain enzymes….and is generally included in the storage buffer of Taq DNA polymerase” (page 162). Thus, the ordinary artisan would have been motivated to include DTT in the compositions disclosed by Tanaka to stabilize Taq DNA polymerase and also improve the efficiency of the amplification reactions. The ordinary artisan would have had a reasonable expectation of success since Nagai provided guidance as to suitable DTT concentrations (abstract & page 159). Thus, the composition of claim 8 is prima facie obvious. 
	It also would have been obvious for the ordinary artisan to include a buffer (e.g., Tris) in the compositions of Tanaka to ensure that the pH of the amplification reaction lies within the claimed range of 4.5 to 9.5. Nagai provides motivation to do so as well as a reasonable expectation of success by teaching that PCR can be conducted in a Tris buffer at pH 8.8 (page 158). In other words, the ordinary artisan would have recognized from these teachings of Tanaka that a Tris buffer at pH 8.8 was suitable for use in the composition of Tanaka, and, accordingly, would have been motivated to include it with a reasonable expectation of success. Thus, the compositions of claims 9 and 10 are also prima facie obvious.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (Analytical Sciences 2009; 25: 109-114) as evidenced by Ishihara et al. (2006) and in view of Godfrey et al. (US 2006/0068433 A1).3
	Claim 13 is drawn to a kit comprising the composition of claim 1.
	As discussed above, the teachings of Tanaka as evidenced by Ishihara anticipate the compositions of claims 1, 4, 5, 7, and 11.
	Tanaka does not teach providing the disclosed composition in a kit, but doing so would have been obvious to the ordinary artisan at the time of the invention in view of the teachings of Godfrey. In particular, since Godfrey taught that kits can be “particularly useful” for commercializing nucleic acid detection methods that make use of reagents that include oligonucleotides and DNA polymerases (para. [0112]), the ordinary artisan would have recognized that the coated tubes and reagents used in the methods disclosed by Tanaka could also be commercialized by providing the reagents used to practice the methods (i.e., the disclosed coated tubes and amplification reagents) in a kit. Accordingly, the ordinary artisan would have been motivated to so provide kits comprising the composition of claim 1 to obtain the ability to commercialize the disclosed methods. The ordinary artisan would have had a reasonable expectation of success in view of the guidance provided by Godfrey in paras. [0112]-[0115]. Thus, the kit of claim 13 is prima facie obvious.

13.	Claims 1, 2, 4, 5, 7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell-Buchanan et al. (US 2018/0163270 A1) as evidenced by the Life Science Product Information from NOF Corporation and in view of Sun et al. (US 2011/0020818 A1).4
	Regarding claim 1, McDowell-Buchanan discloses methods and cartridges for conducting immuno-PCR (abstract). The cartridge may include a chamber containing PCR reagents (paras. 7 and 10-15). The PCR reagents may include a polymerase (para. 18). The cartridge may further include a chamber containing “one or more blocking agents to reduce non-specific binding” (para. 33). The blocking agent may be Biolipidure 802 (para. 35), which as evidenced by the specification of the instant application (see, e.g., para. 38), is an MPC-containing zwitterionic copolymer detergent. 
As well, further regarding claim 2, as evidenced by the Life Science Product Information from NOF Corporation, the Biolipidure 802 disclosed in McDowell-Buchanan contains a hydrophobic functional group (see page 2 of the attached Product Information). 
	McDowell-Buchanan is not anticipatory because the reference fails to clearly teach that the blocking agent is contained in the polymerase-containing chamber in which the PCR is conducted.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to include the blocking agent of McDowell-Buchanan in the PCR chamber. McDowell-Buchanan provides motivation to do so by not limiting the blocking agent to any one chamber and teaching in general that the blocking agent reduces non-specific binding (para. 33). Sun provides additional motivation to include the blocking agent (e.g., Biolipidure 802) in the PCR chamber by teaching that PCR buffers “may also include coating agents or surfactants to prevent non-specific binding by modifying the interior surfaces of the reactor” (para. 33). The ordinary artisan would have recognized from these teachings of Sun that including the blocking agents disclosed in McDowell-Buchanan in the PCR chamber (i.e., in a composition that also contains the polymerase) would offer the benefit of reducing non-specific binding. The ordinary artisan would have had a reasonable expectation of success since the teachings in McDowell-Buchanan indicate that the disclosed blocking agents are suitable for use with biochemical reagents. Thus, the compositions of claims 1 and 2 are prima facie obvious.  
	Further regarding claims 4 and 5, which depend directly or indirectly from claim 1, MacDowell-Buchanan teaches that the polymerase may be Taq DNA polymerase (para. 65). Thus, these claims are also prima facie obvious over McDowell-Buchanan in view of Sun.
	Further regarding claim 7, which depends from claim 1, McDowell-Buchanan further teaches that the PCR mixtures may include dNTPs (paras. 451, 500, and 525). Therefore, the ordinary artisan preparing the composition suggested by McDowell-Buchanan and Sun would have recognized that dNTPs should also be included to facilitate use of the cartridge for PCR. Thus, the composition of claim 7 is also prima facie obvious over McDowell-Buchanan in view of Sun.
	Further regarding claims 9 and 10, which depend from claim 1, McDowell-Buchanan further teaches that a PCR reaction may include a buffer (HEPES) that maintains the pH of the reaction at 8.2 (para. 451). Therefore, the ordinary artisan preparing the composition suggested by McDowell-Buchanan and Sun would have recognized that a suitable buffer (e.g., HEPES at pH 8.2) should also be included to facilitate use of the cartridge for PCR. Thus, the compositions of claims 9 and 10 are also prima facie obvious over McDowell-Buchanan in view of Sun.
	Further regarding claim 11, the PCR compositions suggested by the teachings of McDowell-Buchanan in view of Sun are suitable for PCR, qPCR, quantitative fluorescent PCR, sequencing, real-time PCR, and multiplex PCR (see also para. 269 of McDowell-Buchanan). McDowell-Buchanan also teaches that other amplification reactions, including isothermal amplification reactions and RT-PCR, may be substituted for PCR (paras. 113 and 269). Thus, the composition of claim 11 is also prima facie obvious over McDowell-Buchanan in view of Sun.
	Regarding claim 13, McDowell-Buchanan further teaches providing a kit comprising one of the disclosed cartridges (see, e.g., paras. 228-229). Thus, when the teachings of Sun are combined with those of McDowell-Buchanan, the references suggest a kit comprising the composition of claim 1, and the kit of claim 13 is prima facie obvious. 

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell-Buchanan et al. (US 2018/0163270 A1) as evidenced by the Life Science Product Information from NOF Corporation and in view of Sun et al. (US 2011/0020818 A1) and further in view of Xu et al. (Biomaterials 2009; 30: 4930-4938).5
	As discussed above, the teachings of McDowell-Buchanan as evidenced by the Life Science Product Information from NOF Corporation and in view of Sun render obvious the compositions of claims 1, 2, 4, 5, 7, and 9-11 as well as the kit of claim 13.
Regarding claim 3, which depends from claim 1, it is not clear that the weight-average molecular weight of the Biolipidure 802 disclosed in McDowell-Buchanan lies within the claimed range of 1,000 to 2,000,000, but use of an MPC-containing zwitterionic copolymer detergent with a molecular weight within this range would have been obvious in view of the teachings of Xu. In particular, since Xu described anionic, cationic, and neutral MPC-containing copolymers, each of which with a weight-average molecular weight within the claimed range and capable of reducing non-specific binding (i.e., protein adsorption on a surface) (see, e.g., the abstract, Table 1 on page 4932, and page 4936), the ordinary artisan would have recognized that other MPC-containing zwitterionic copolymers were suitable for use in the compositions suggested by McDowell-Buchanan in view of Sun, and, accordingly, would have been motivated to substitute another such copolymer with a reasonable expectation of success. Thus, the composition of claim 3 is also prima facie obvious.

15.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell-Buchanan et al. (US 2018/0163270 A1) as evidenced by the Life Science Product Information from NOF Corporation and in view of Sun et al. (US 2011/0020818 A1) and further in view of Eshoo et al. (US 2011/0118151 A1).6
	As discussed above, the teachings of McDowell-Buchanan as evidenced by the Life Science Product Information from NOF Corporation and in view of Sun render obvious the compositions of claims 1, 2, 4, 5, 7, and 9-11 as well as the kit of claim 13.
	Regarding claim 6, neither McDowell-Buchanan nor Sun suggests that the MPC-containing zwitterionic copolymer detergent is present in the composition at a concentration within the claimed range of 0.001% (w/v) to 5.0% (w/v).
	Prior to the effective filing date of the claimed invention, though, the use of an MPC-containing zwitterionic copolymer detergent concentration within this range would have been prima facie obvious. In particular, the ordinary artisan would have recognized the detergent concentration as a results-effective variable that should be optimized to achieve the desired results. As discussed in MPEP 2144.05, using routine optimization to determine the best concentrations is prima facie obvious in the absence of unexpected results. And, as to the claimed range, trying concentrations within this range would have been obvious since Eshoo taught that detergent concentrations within the claimed range were suitable for conducting amplification reactions in the presence of a detergent (see, e.g., Figs 4 & 5 and para. 146). It is further noted that no evidence of unexpected results has been presented with respect to the claimed range. Thus, the composition of claim 6 is prima facie obvious. 

16.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell-Buchanan et al. (US 2018/0163270 A1) as evidenced by the Life Science Product Information from NOF Corporation and in view of Sun et al. (US 2011/0020818 A1) and further in view of 
Nagai et al. (Biochemistry and Molecular Biology International 1998; 44: 157-163).7
	As discussed above, the teachings of McDowell-Buchanan as evidenced by the Life Science Product Information from NOF Corporation and in view of Sun render obvious the compositions of claims 1, 2, 4, 5, 7, and 9-11 as well as the kit of claim 13.
	Regarding claim 8, neither McDowell-Buchanan nor Sun teaches that the composition further includes a reducing agent. 
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to include a reducing agent in the composition suggested by McDowell-Buchanan in view of Sun. Nagai provides motivation to do so by teaching that a reducing agent (DTT) “enhanced the amplification efficiency of target DNA” (page 161). The reference provides additional motivation by teaching that “DTT is known to stabilize and activate certain enzymes….and is generally included in the storage buffer of Taq DNA polymerase” (page 162). Thus, the ordinary artisan would have been motivated to include DTT in the compositions suggested by McDowell-Buchanan in view of Sun to stabilize Taq DNA polymerase disclosed in McDowell-Buchanan and also improve the efficiency of amplification reactions conducted using the compositions. The ordinary artisan would have had a reasonable expectation of success since Nagai provided guidance as to suitable DTT concentrations (abstract & page 159). Thus, the composition of claim 8 is prima facie obvious. 

Conclusion
17.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Each of these references was cited previously. 
        2 Each of these references was cited previously. 
        3 Each of these references was cited previously. 
        4 Each of these references was cited previously. 
        5 Each of these references was cited previously. 
        6 Each of these references was cited previously. 
        7 Each of these references was cited previously.